688 N.W.2d 826 (2004)
BECKER
v.
RICHARDS.
No. 126985.
Supreme Court of Michigan.
November 22, 2004.
SC: 126985, COA: 245423.
On order of the Court, the motion for immediate consideration, the motion for leave to file brief amicus curiae, and the application for leave to appeal the August 3, 2004 judgment of the Court of Appeals are considered. Immediate consideration is GRANTED. The motion to file brief amicus curiae is also GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.